            Case 2:19-cv-00299-SMJ                    ECF No. 81           filed 02/24/21     PageID.785 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                                    for thH_
                                                       Eastern District of Washington                     Feb 24, 2021
                                                                                                                SEAN F. MCAVOY, CLERK


                      Michael L. Robins,                               )
                                Plaintiff                              )
                                   v.                                  )        Civil Action No. 2:19-CV-00299-SMJ
                                                                       )
                     City of East Wenatchee,                           )
             d/b/a East Wenatchee Police Department,
                            Defendant

                                              JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                              dollars ($              ), which includes prejudgment
interest at the rate of                     %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Judgment is entered in favor of the Plaintiff, MICHAEL ROBINS, and against the Defendant, CITY OF EAST
u
              WENATCHEE, in the amount of SEVENTY-FIVE THOUSAND dollars ($75,000), inclusive of all recoverable costs
              and recoverable attorney fees incurred by the Plaintiff to the date of this judgment.



This action was (check one):
u tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                            without a jury and the above decision
was reached.

✔
u decided by Judge              Salvador Mendoza, Jr.
      Pursuant to Defendant's Fed. R. Civ. P. 68 offer of judgment and Plaintiff's acceptance of the same.


Date: 2/24/2021                                                                CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Sara Gore
                                                                                             %\ Deputy Clerk

                                                                               Sara Gore
